UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 24, 2015 (April 21, 2015) EMCLAIRE FINANCIAL CORP (Exact name of registrant as specified in its charter) Pennsylvania 000-18464 25-1606091 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 612 Main Street, Emlenton, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (724) 867-2311 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EMCLAIRE FINANCIAL CORP CURRENT REPORT ON FORM 8-K ITEM 5.07.Submission of Matters to a Vote of Security Holders (a) The Emclaire Financial Corp (the Corporation) Annual Meeting of Shareholders was held on April 21, 2015.At the annual meeting, 1,427,917 shares of common stock, or 80.13% of the 1,782,108 shares of common stock outstanding and entitled to vote at the annual meeting, were voted in person or by proxy. (b) Set forth below are the matters which were acted upon by the Corporation’s shareholders at the annual meeting: 1. Election of one (1) director to serve for a two-year term and three (3) directors to serve for three-year terms and until their successors are duly elected and qualified; 2. Ratification of the selection of Crowe Horwath LLP, Certified Public Accountants, as the independent registered public accounting firm of the Corporation for the fiscal year ending December 31, 2015. As to proposal number one, the following director was elected for a two-year term expiring in 2017: Name Shares For Shares Withheld Broker Non-vote Robert W. Freeman 1,077,664 108,970 Additionally, the following directors were elected for a three-year term expiring in 2018: Name Shares For Shares Withheld Broker Non-vote Milissa S. Bauer 108,083 Brian C. McCarrier 1,079,347 107,287 Nicholas D. Varischetti 1,068,126 Proposal number two, the recommendation of the Board of Directors to ratify the appointment of Crowe Horwath, LLP as the Corporation’s independent registered public accounting firm, was approved with 1,389,541 shares in favor, 32,588 shares against and 5,788 shares abstained. (c) Not applicable. (d) Not applicable. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMCLAIRE FINANCIAL CORP Date: April 24, 2015 William C. Marsh Name: William C. Marsh Title: Chairman of the Board, President and Chief Executive Officer
